Citation Nr: 1025043	
Decision Date: 07/06/10    Archive Date: 07/19/10

DOCKET NO.  08-28 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Whether new and  material evidence has been submitted to 
reopen a claim of entitlement to service connection for residuals 
of a low back strain.

2.  Entitlement to service connection for residuals of a low back 
strain.

3.  Entitlement to service connection for skin cancer, diagnosed 
as fibrosing basal cell carcinoma, malignant melanoma, and 
squamous cell cancer, to include as due to exposure to Agent 
Orange. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Wife
ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1963 to September 
1967, with service in Thailand ending in December 1966.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from decisions of July 2007 and March 2008 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).

The Veteran also requested a Travel Board hearing in connection 
with the current claims.  The hearing was scheduled and 
subsequently held in February 2010.  The Veteran and his wife 
testified before the undersigned Veterans Law Judge (VLJ) and the 
hearing transcript is of record.  The record was left open for a 
period of 60 days following the hearing to afford the Veteran an 
opportunity to obtain relevant statements in support of his 
service connection claim for skin cancer from a private 
physician.  The Veteran obtained this statement in March 2010 and 
it is associated with the claims file.  The Veteran also 
submitted a statement from his brother in support of his service 
connection claim for residuals of a back disability.  A waiver of 
RO jurisdiction accompanied both of these statements.  

The issues of (1) entitlement to service connection for residuals 
of a low back strain; and (2) entitlement to service connection 
for skin cancer, diagnosed as fibrosing basal cell carcinoma, 
malignant melanoma, and squamous cell cancer, to include as due 
to exposure to Agent Orange, are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The RO originally denied service connection for residuals of 
a low back strain in a rating decision dated November 1967 and 
notified the Veteran in writing that same month.  The Veteran did 
not appeal the RO's decision and, therefore, the decision is 
final.

2.  The evidence received subsequent to the November 1967 RO 
decision includes additional VA treatment records, private 
treatment records, lay statements, and hearing testimony; this 
evidence raises a reasonable possibility of substantiating the 
claim of service connection for residuals of a low back strain.


CONCLUSIONS OF LAW

1.  The RO's November 1967 rating decision denying service 
connection for residuals of a low back strain is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.300, 
20.1103 (2009).

2.  New and material evidence has been presented since the 
November 1967 RO decision denying service connection for 
residuals of a low back strain; thus, the claim is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he is entitled to service connection 
for residuals of a low back disability.  The RO originally denied 
the Veteran's claim of entitlement to service connection for 
residuals of a low back strain in a rating decision dated 
November 1967.  The RO acknowledged that the Veteran was 
diagnosed with and treated for back strain in service, but found 
no evidence of any back abnormalities upon discharge from service 
or at the time of a June 1967 VA examination.  The Veteran was 
notified of the decision in writing in November 1967 and did not 
appeal.

The Veteran sought to reopen his service connection claim for 
residuals of a back disability by way of a statement dated 
October 2007.  The RO denied the Veteran's claim to reopen in the 
March 2008 rating decision currently on appeal.  In particular, 
the RO concluded that the Veteran failed to submit new and 
material evidence.  The Veteran was notified of this decision and 
timely perfected this appeal.    

With a claim to reopen filed on or after August 29, 2001, such as 
this, "new" evidence is defined as evidence not previously 
submitted to agency decision-makers and "material" evidence as 
evidence, that by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156 (2009).  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial and must 
raise a reasonable probability of substantiating the claim.  Id.

A change in diagnosis or the specificity of the claim must be 
carefully considered in determining the etiology of a potentially 
service- connected condition as well as whether the new diagnosis 
is a progression of the prior diagnosis, a correction of an error 
in diagnosis, or the development of a new and separate condition.  
Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  The Veteran's 
current claim of service connection for residuals a low back 
disability is based on the same factual basis that was of record 
when the previous claim was last decided on the merits, namely 
that he had disability as a result of a low back strain in 
service.  Thus, new and material evidence is necessary to reopen 
the claim.

The evidence received subsequent to the November 1967 RO decision 
is presumed credible for the purposes of reopening a claim unless 
it is inherently false or untrue, or it is beyond the competence 
of the person making the assertion.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  Regardless of the RO's actions, the Board 
must still determine de novo whether new and material evidence 
has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  The Board finds that new and material evidence has been 
received.  The evidence of record at the time of the November 
1967 RO decision consisted of the Veteran's service treatment 
records (STRs) and VA treatment records.  The evidence now of 
record includes additional VA treatment records, private 
treatment records, lay statements, and hearing testimony.

As noted above, the Veteran's petition to reopen a claim of 
entitlement to service connection for residuals of a low back 
disability was previously denied because the evidence did not 
show a currently diagnosed chronic back disability.

In this regard, x-rays taken at a VA medical facility in December 
2007 were interpreted to show evidence of degenerative disc 
disease (DDD) between L3-S1.  D. Kuryliw, D.C., also indicated in 
a private treatment record dated May 2008 that x-rays showed 
"severe loss of disc space . . . at L4/5 and the L5/S1 levels."  
This condition, according to D. Kuryliw, was consistent with a 
"progressively degenerative state."  

Also associated with the claims file are lay statements from the 
Veteran's wife, the Veteran's brother, and E.D., a fellow service 
member.  See lay statements dated December 2007 and March 2010.  
Each of these statements indicated that the Veteran continued to 
experience back problems since discharge from service.     

The evidence as described above tends to show that the Veteran 
had continuing complaints after service that may have resulted in 
the diagnosis of and treatment for additional back conditions.  
Presuming the credibility of the evidence for the sole purpose of 
determining whether the claim of entitlement to service 
connection for residuals of a low back strain should be reopened, 
the Board concludes that the evidence described above constitutes 
new and material evidence sufficient to reopen the Veteran's 
claim.  Thus, the claim is reopened.


ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for residuals of a low back strain has been 
presented; to this extent, the appeal is reopened.

REMAND

I.  Low Back Disability

The Board has reopened the Veteran's claim of entitlement to 
service connection for residuals of a low back strain.  However, 
a remand is necessary in this case for additional evidentiary 
development.

Service treatment records (STRs) associated with the claims file 
showed a diagnosis of and treatment for mild back strain in March 
1967.  Although there was no objective evidence of a back 
disability upon separation from service, the Veteran provided a 
medical history significant for recurrent back pain.  See June 
1967 discharge examination report.

In December 2007, x-rays taken at a VA medical facility were 
interpreted to show evidence of DDD between L3-S1.  D. Kuryliw, 
D.C., also indicated in a private treatment record dated May 2008 
that x-rays showed "severe loss of disc space . . . at L4/5 and 
the L5/S1 levels."  This condition, according to D. Kuryliw, was 
consistent with a "progressively degenerative state."

Also associated with the claims file are lay statements from the 
Veteran's wife, the Veteran's brother, and E.D., a fellow service 
member.  See lay statements dated December 2007 and March 2010.  
Each of these statements indicated that the Veteran continued to 
experience back problems since discharge from service.  The Board 
also notes that the May 2008 private treatment record from D. 
Kuryliw, D.C. indicated that the Veteran sustained "a recent 
strain of his low back from his occupation as a carpenter."     
  
VA has a duty to assist veterans to obtain evidence needed to 
substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 § 
C.F.R. § 3.159 (2009).  This duty to assist includes providing a 
thorough and contemporaneous medical examination.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  The Veteran has not been 
afforded a VA examination in the current case.  Accordingly, the 
Veteran should be provided a VA examination in light of the 
evidence described above to determine the nature and etiology of 
the currently diagnosed back disabilities and their relationship 
to service, if any.

II.  Skin Cancer

The Veteran also contends that his currently diagnosed skin 
cancer is related to service, and in particular, to his exposure 
to Agent Orange while serving in Thailand.  He also has reported 
that he was exposed to aircraft that had bombed locations in 
Vietnam and that he felt were exposed to Agent Orange.  It is 
noted that the Veteran has currently diagnosed fibrosing basal 
cell carcinoma, malignant melanoma, and squamous cell cancer.

VA has specific procedures to determine whether a veteran was 
exposed to herbicides in a location other than the Republic of 
Vietnam.  See VA's Adjudication Procedure Manual, M21-1MR, Part 
IV, Subpart ii, Chapter 2, Section C.10.n.  To date, there is no 
indication of record that the procedures for properly developing 
and investigating the Veteran's service connection claim based on 
exposure to Agent Orange in Thailand have been followed.  Thus, 
the RO should further develop this claim as required by VA's M21-
MR.  

Service personnel records (SPRs) associated with the claims file 
revealed that the Veteran had a period of foreign and/or sea 
service for 11 months and 20 days.  See DD Form 214.  Additional 
personnel records indicated that the Veteran served in Thailand 
from December 1966 to September 1967.  

The Veteran also testified in February 2010 that he received 
benefits from the Social Security Administration (SSA).  See 
Hearing Transcript, p.20.  Although the RO requested such records 
in March 2008 and was informed that there were none, the 
Veteran's testimony requires that another inquiry be made.  Thus, 
the RO should contact SSA and/or other appropriate Federal agency 
and request a complete copy of any and all adjudications and the 
records underlying the adjudications for Social Security 
Disability benefits.  If no such records exist, information to 
that effect should be included in the claims file.

Additionally, the Veteran receives medical care through VA.  VA 
is required to make reasonable efforts to help the Veteran obtain 
records relevant to his claim, whether or not the records are in 
Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c) (2009); Bell v. Derwinski, 2 Vet. App. 611 (1992). 
Therefore, the RO should request all VA medical records 
pertaining to the Veteran that date from January 9, 2008 to the 
present.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder relevant 
VA medical treatment records pertaining to 
the Veteran from January 9, 2008 to the 
present.

2.  Contact the Social Security 
Administration and/or other appropriate 
Federal agency and request a complete copy 
of any and all adjudications and the records 
underlying the adjudications for Social 
Security Disability benefits.  If no such 
records exist, information to that effect 
should be included in the claims file and the 
Veteran should be notified as such.  VA will 
end its efforts to obtain records from a 
Federal department or agency only if VA 
concludes that the records sought do not 
exist or that further efforts to obtain those 
records would be futile.

3.  After the above development is completed, 
comply with the provisions of VA's 
Adjudication Procedure Manual, M21-1MR, Part 
IV, Subpart ii, Chapter 2, Section C.10.n to 
attempt to verify the Veteran's claimed 
herbicide exposure based on his service in 
Thailand.

4.  After Steps 1-3 are completed, make 
arrangements with the appropriate VA medical 
facility for the Veteran to undergo a VA 
spine examination to determine the nature and 
etiology of the Veteran's currently diagnosed 
low back condition(s).  The claims folder 
must be made available to the examiner.  The 
examiner should note in the examination 
report that the claims folder has been 
reviewed.  Any appropriate evaluations, 
studies, and testing deemed necessary by the 
examiner should be conducted at this time, 
and included in the examination report.

Specifically, the examiner is asked to 
express an opinion as to whether it is at 
least as likely as not (i.e., 50 percent or 
greater possibility) that the currently 
diagnosed back disabilities, to include 
degenerative disc disease and/or any other 
back disability identified at the time of the 
examination, are related to the Veteran's 
period of active military service, to include 
but not limited to the March 1967 in-service 
treatment for mild back strain.  In 
responding to this question, the examiner 
must address the Veteran's reports of 
continuity of symptoms since discharge from 
service.  The examiner must provide a 
complete rationale for any stated opinion.

5.  After Steps 1-3 are complete, make 
arrangements with the appropriate VA medical 
facility for the Veteran to undergo a VA 
examination to determine the nature and 
etiology of the Veteran's currently diagnosed 
skin cancer(s).  The claims folder must be 
made available to the examiner.  The examiner 
should note in the examination report that 
the claims folder has been reviewed.  Any 
appropriate evaluations, studies, and testing 
deemed necessary by the examiner should be 
conducted at this time, and included in the 
examination report.

Specifically, the examiner is asked to 
express an opinion as to whether it is at 
least as likely as not (i.e., 50 percent or 
greater possibility) that the currently 
diagnosed skin cancers, to include fibrosing 
basal cell carcinoma, malignant melanoma, 
squamous cell cancer, and/or any other skin 
cancer identified at the time of the 
examination, are related to the Veteran's 
period of active military service.  In that 
regard, the examiner should consider the 
Veteran's dates of service in Thailand 
(December 1966 to September 1967) and any 
information developed pursuant to the remand 
concerning herbicide use in Thailand.  The 
examiner should also consider the Veteran's 
assertions that he was in contact with 
aircraft that bombed Vietnam which he states 
were exposed to Agent Orange.  The examiner 
must provide a complete rationale for any 
stated opinion.

6.  Thereafter, the RO should readjudicate 
the Veteran's claims.  If the benefits sought 
on appeal remain denied, the Veteran and his 
representative should be provided a 
Supplemental Statement of the Case (SSOC).  
The SSOC must contain notice of all relevant 
actions taken on the claims for benefits, to 
include a summary of the evidence and 
applicable laws and regulations considered 
pertinent to the issues currently on appeal.  
An appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


